IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00161-CR

JOSHUA DOMINGO LOREDO,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2014-2310-C2


                            MEMORANDUM OPINION


       Joshua Domingo Loredo was convicted of the felony offenses of aggravated sexual

assault and assault-family violence by occlusion. See TEX. PENAL CODE ANN. §§ 22.01;

22.021 (West 2011). In separate judgments, Loredo was sentenced to 45 years and 10

years, respectively, in prison.

       Loredo’s appellate attorney filed an Anders brief in this appeal. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Loredo was informed of
his right of access to the appellate record and his right to submit a brief or other response

on his own behalf. He did not request access to the appellate record and did not submit

a brief or response.

        Counsel asserts in the Anders brief that counsel reviewed the reporter's record and

clerk's record, including the judgments and sentences for each offense, the factual bases

for each sentence, and the sufficiency of the evidence to support the offense of aggravated

sexual assault. Because Loredo pled guilty to the offense of assault-family violence,

counsel also reviewed the trial court’s compliance with article 26.13 of the Code of

Criminal Procedure and Loredo’s mental competency to plead guilty. Counsel concludes

that counsel is unable to find any non-frivolous error.

        Counsel's brief evidences a professional evaluation of the record for error, and we

conclude that counsel performed the duties required of appointed counsel. See Anders,
386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re

Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, . . . decide whether the case is wholly frivolous." See Anders, 386 U.S. at 744;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

"wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988).

Arguments are frivolous when they "cannot conceivably persuade the court." Id. at 436.


Loredo v. State                                                                        Page 2
An appeal is not wholly frivolous when it is based on "arguable grounds." Stafford, 813
S.W.2d at 511.

        After reviewing counsel's brief and the entire record in this appeal, we determine

the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). Accordingly, we affirm the trial court's judgments.

        Should Loredo wish to seek further review of this case by the Texas Court of

Criminal Appeals, he must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of this opinion or the

last timely motion for rehearing or timely motion for en banc reconsideration was

overruled by this Court. See TEX. R. APP. P. 68.2. Any petition and all copies of the petition

for discretionary review must be filed with the Clerk of the Court of Criminal Appeals.

See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended eff. Sept. 1, 2011). Any petition

for discretionary review should comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 68.4. See also In re Schulman, 252 S.W.3d

at 409 n.22.

        Counsel's motion to withdraw from representation of Loredo is granted, and

counsel is permitted to withdraw from representing Loredo. Additionally, counsel must

send Loredo a copy of our decision, notify him of his right to file a pro se petition for

discretionary review, and send this Court a letter certifying counsel's compliance with


Loredo v. State                                                                         Page 3
Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In re Schulman, 252
S.W.3d at 409 n.22.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Motion granted
Opinion delivered and filed August 10, 2016
Do not publish
[CRPM]




Loredo v. State                                                                     Page 4